Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3 and 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. JP 2015094033 A (Furukawa). Machine Translation of the JP patent is used herein. 

Considering claims 1 – 3, Furukawa teaches a fiber bundle for hair comprising a flame-retardant polyester-based fiber A, a regenerated collagen fiber and human hair, wherein the flame-retardant polyester-based fiber A comprises 10 to 80 wt.% of a flame-retardant polyester-based fiber A, 10 to 80 wt.% of regenerated collagen fiber and 5 to 40 wt.% of human hair based on 100 wt.% of the fiber bundle for hair. The flame-retardant polyester fiber A is a copolyester comprising ≥ 5 to ≤ 40 pts. wt. of a brominated epoxy flame retardant per 100 pts. wt. of a polyester resin, wherein the polyester resin is a copolyester mainly consisting of polyalkylene terephthalate and / or polyalkylene terephthalate. This hair fiber bundle for hair is characterized by having an aggregate of a brominated epoxy flame retardant dispersed in an island shape in a polyester resin in a cross section in a direction parallel to a fiber axial direction [0006]. 
Further, the hair fiber bundle further comprises polyamide fibers within a range not obstructing the effect of the present invention [0061].Furthermore, Furukawa does not specifically recognize a range for the polyamide fibers in the fiber bundle. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of this application to optimize the proportion of polyamide fibers in the bundle since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed range percentage of polyamide fibers is critical and has unexpected results. In the present invention, one would have been motivated to optimize said percentage range motivated by the desire to optimize curl holding power, and having glossiness and tactile approximate to those of human hair. 

Moreover, Furukawa teaches the use of a bromine based flame retardant in the polyester fibers [0031], and at [0032] it teaches the use of a flame retardant aid, such as antimony trioxide, antimony tetraoxide or antimony pentoxide, wherein the flame-retardant polyester-based fiber A contains 1.5 to less than 7 parts by weight of antimony oxide per 100 parts by weight of the polyester resin. Thus, teaching ranges for the bromine based flame retardant, and flame retardant aid that overlap significantly with  the claimed ranges. Furthermore, it would have also been obvious to one of ordinary skill in the art before the effective filing date of this application to include the flame retardant and flame retardant aid in the polyamide fibers motivated by the desire to optimize the flame retardancy of the fibers bundle.  

Considering claims 6 - 8, Furukawa teaches at [0006] the use of ≥ 5 to ≤ 40 pts. wt. of a brominated epoxy flame retardant per 100 pts. wt. of a polyester resin, and the use of 1.5 to less than 7 parts by weight of antimony oxide per 100 parts by weight of the polyester resin. 

Claims 4 – 5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. JP 2015094033 A (Furukawa) in view of Ogawa et al. US 2017/0260391 A1 (Ogawa). Machine Translation of the JP patent is used herein. 

Considering claims 4 – 5, 9 and 11, Furukawa is relied upon as set forth above in the rejection of claim 1. Further Furukawa does no specifically recognize that the polyamide is polyamide 6 or 66, nor that the Mw is between 65K and 150 K, nor that the particle size of the antimony flame retardant aid is between 1 and 10 microns. However, Ogawa teaches at a polyamide based fiber for artificial hair having exceptional dripping resistance upon combustion, wherein the preferred polyamide is polyamide 6 or polyamide 66 [0021]; the preferred range for molecular weight is Mw between 65000 and 150000, because this range provides a melt viscosity  which gives excellent balance between the drip resistance and good processability. Furthermore, because the prior art polyamide material has the same Mw, it is reasonable to expect the same melt viscosity as explained by Ogawa at [0025].Ogawa further teaches at [0031 – 0031] that the particle size antimony oxide flame retardant aid is preferable between 1 and 10 microns; thus, overlapping completely with Applicant’s claimed range. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Ogawa’s polyamide 6 or 66, and antimony oxide particle size when it is desired to provide the polyamide fibers with exceptional drip resistance upon combustion. 
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. JP 2015094033 A (Furukawa) in view of Kowaki et al. US 2007/0155870 A1 (Kowaki). Machine Translation of the JP patent is used herein. 
  
Considering claim 10, Furukawa is relied upon as set forth above in the rejection of claim 1. Further Furukawa does no specifically recognize that the polyester resin has a melt viscosity of 80 – 300 Pa.s. However, Kowaki teaches flame retardant polyester fiber for artificial hair. Further, in Examples 1 – 8 in Table 2, Kowaki teaches that melt viscosity between 264 and 365 Pa.s allows for good spinning processability. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select a polyester resin having a melt viscosity within a range of 264 – 365 Pa.s as taught by Kowaki for Furukawa polyester resin component when it is desired to have good spinning processability when forming the fibers.     
   Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




	/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786